Citation Nr: 0826257	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran submitted additional VA 
treatment records accompanied by a waiver of his right to 
have this evidence initially considered by the RO.  

In addition, during the hearing, the veteran's representative 
contended that the veteran's bilateral hearing loss should be 
rated higher than 20 percent, and the effective date of the 
20 percent rating "should be backdated to the date that he 
reopened his claim."  The representative then acknowledged 
that the veteran "reopened" his claim in September 2006, 
but then towards the conclusion of the hearing, he contended 
once again that the 20 percent rating was "not adequate, 
both before and after [the veteran] was increased to 20 
[percent]."  

The Board observes that the veteran's current claim for an 
increased rating for bilateral hearing loss was received by 
the RO on September 22, 2006.  In a May 2007 rating decision, 
the RO increased the disability rating from 10 percent to 20 
percent, effective September 22, 2006.  The only issue that 
has been perfected for appellate review is whether the 
veteran is entitled to an increased rating in excess of 20 
percent for bilateral hearing loss for the period beginning 
within one year of the date he filed his claim in September 
2006.  For that reason, the characterization of the issue as 
including a claim for a rating higher than 10 percent for the 
period prior to September 22, 2006, set forth at the time of 
the hearing before the Board was incorrect.  To the extent 
the veteran disagrees with any disability ratings assigned or 
continued in any prior rating decisions, the Board notes that 
these rating determinations are final and subject to revision 
only on the grounds of clear and unmistakable error (CUE).  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.105(a) (2007).  The veteran may initiate claims 
of CUE in prior rating decisions at the RO if he so desires.  

To the extent the veteran disagrees with the effective date 
assigned the 20 percent disability rating, the Board notes 
that a freestanding claim for an earlier effective date in a 
prior final denial does not exist.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (dismissing appeal to the extent the 
appellant was raising a freestanding claim for an earlier 
effective date in an attempt to overcome the finality of an 
RO decision that had assigned an effective date).  The notice 
of decision letter, notifying the veteran of the assigned 
effective date for the increase in disability rating to 20 
percent, was mailed to him in May 2007.  A notice of 
disagreement with a determination by the agency of original 
jurisdiction generally must be filed within one year from the 
date that that agency mails notice of the determination.  
38 C.F.R. § 20.302(a) (2007).  

The representative's statement at the September 2007 Travel 
Board hearing does not constitute a notice of disagreement 
with the effective date the RO assigned the increased 
disability rating in the May 2007 rating decision because it 
has not been filed with the RO as required by 38 U.S.C.A. § 
7105(b)(1) (West 2002).  See Beyrle v. Brown, 9 Vet. App. 24, 
28 (1996) (providing that hearing testimony before the Board, 
even though given within the one-year notice of disagreement 
filing period, cannot constitute a valid notice of 
disagreement because it was taken before the Board and not 
the RO and it did not serve to trigger or initiate appellate 
review of the claim); cf. Tomlin v. Brown, 5 Vet. App. 355 
(1993) (providing that a statement of disagreement at RO 
hearing, when reduced to writing by hearing transcript, meets 
requirement that NOD be in writing as of date of 
certification of transcript).  The Board therefore finds that 
the veteran's representative's September 2007 statement 
cannot be considered a valid notice of disagreement, and 
remand to the RO pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999) is not required.  This matter, however, is hereby 
referred to the RO for appropriate action once the claims 
file is returned to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's increased 
rating claim.

At the hearing, the veteran provided sworn testimony that his 
hearing had worsened since the last VA audiological 
examination he underwent in April 2007.  The veteran 
testified that he was fitted with new hearing aids in July 
2007, which VA treatment records confirm.  He believes his 
hearing has worsened because he has had to turn his hearing 
aids up louder since he received the new pair.  In light of 
the veteran's lay testimony, the Board finds that the veteran 
should be afforded a new VA audiological examination to 
ascertain the current level of severity of his service-
connected bilateral hearing loss.

In addition, the Board observes that the veteran underwent a 
private audiological examination by Hearing Associates in 
December 2006.  The test results are not interpreted, and the 
Board is prohibited from interpreting graphical 
representations of audiometric data.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  Therefore, the VA examiner should 
also be requested to interpret the audiogram.  

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the veteran for a VA 
audiological examination to ascertain the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to and reviewed by the 
examiner.  

In addition to current audiological 
testing, the examiner should review the 
results of the December 2006 audiological 
examination by Hearing Associates, and 
interpret the graphical representations 
of audiometric data in terms of puretone 
thresholds, in decibels, in frequencies 
1000, 2000, 3000, and 4000 Hertz.  Also, 
the examiner should report the speech 
recognition ability in each ear revealed 
on speech audiometry, and indicate 
whether the speech recognition scores 
reported utilized the Maryland CNC word 
list.  If the examiner cannot determine 
the type of testing utilized, he or she 
should so indicate.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




